DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The request filed on 14 April 2022 for a Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 16/082,841 is acceptable, and a RCE has been established.  An action on the RCE follows.

Applicant’s amendment filed on 14 April 2022 is acknowledged and entered.  Following the amendment, claims 25, 27, 29-31, 33, 48 and 49 are canceled, and claims 24, 26, 28 and 42 are amended.  
Currently, claims 24, 26, 28, 32 and 34-46 are pending and under consideration. 

Withdrawal of Objections and Rejections:
All objections and rejections of claims 25, 27, 29-31, 33, 48 and 49 are moot as the applicant has canceled the claims.
The rejection of claim 28 under 35 U.S.C. 112(b), as being indefinite is withdrawn in view of applicant’s amendment.
The new matter rejection of claim 28 under 35 U.S.C. 112(a) is withdrawn in view of applicant’s amendment.
The nonstatutory obviousness-type double patenting rejection of claims 24, 26, 28 and 32 as being unpatentable over claims 9 and 14 of U.S. Patent No. 10,927,435 is withdrawn in view of applicants amendment.

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 4/14/2022 is acknowledged and have been considered.  A signed copy is attached hereto.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24, 26, 28, 32, 34, 38-42, 45 and 46 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jasson et al. (US 2013/0149310, 6/13/2013; provided by applicants), for the reasons of record set forth in the previous Office Actions mailed on 4/13/2021, and 10/14/2021. 

Claims 24, 26, 28, 32, 34, 38-42, 45 and 46 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jasson et al. (US 9,943,594, 4/17/2018; provided by applicants) for the same reasons set forth for the above rejection, as ‘594 patent is the patent of ‘310 application cited above.  

With respect to the amended claims 24, 26, 28 and 42, which recite “the subject suffers from moderately to severely active rheumatoid arthritis”, Jasson also teaches that sarilumab is administered to a patient who has previously been ineffectively treated with methotrexate (MTX), in such an example, patients may have received continuous treatment with MTX 10 to 25 mg/week for at least 12 weeks and on a stable dose of MTX for a minimum of 8 weeks and still present a moderate-to-severely active RA, defined as: (i) at least 8 of 68 tender joints and 6 of 66 swollen joints, and (ii) high sensitivity C-reactive protein (hs-CRP)>10 mg/L (>1.0 mg/dL) (pub. ‘310, page 13, [0218]). Therefore, the reference remains anticipating the claims.  
Applicants argument filed on 14 April 2022 has been fully considered, but is not deemed persuasive for the reasons below.   
At page 8 of the response, the applicant argues that neither Jasson '310 nor Jasson '594 teaches treating a patient with moderate to severely active rheumatoid arthritis using sarilumab as a monotherapy, thus, Jasson '310 and Jasson '594 do not anticipate the method from the subject claims.
This argument is not persuasive for the reasons of record and the reasons discussed above.  Once again, as addressed previously, Jasson expressly teaches the use of the anti-hIL-6 antibody as a "monotherapy" or single therapeutic agent (and combination therapy); and that in one embodiment, sarilumab is administered as a monotherapy (pub. ‘310, page 2, [0025], for example).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24, 26, 28, 32, 34 and 38-46 remain rejected under 35 U.S.C. 103 as being unpatentable over Jasson et al. (US 2013/0149310, 6/13/2013; provided by applicants), as applied to claims 24, 26, 28, 32, 34, 38-42, 45 and 46 above, and further in view of Clinical Trial NCT02373202 (2/26/2015), for the reasons of record set forth in the previous Office Actions mailed on 4/13/2021, and 10/14/2021. 
Applicants argument filed on 14 April 2022 has been fully considered, but is not deemed persuasive for the reasons below.   
At pages 9-10 of the response, the applicant repeatedly argues that as discussed above and previously, Jasson fails to disclose sarilumab monotherapy for the treatment of rheumatoid arthritis wherein the subject suffers from moderately to severely active rheumatoid arthritis, let alone the effective treatment of the same; and fails to demonstrate the use of sarilumab as a monotherapy and the examples of Jasson use a combination of sarilumab and methotrexate; and that the Clinical Trial NCT02373202 does not bridge the gap in the teachings of Jasson; and that the Clinical Trial NCT02373202 is directed to the "A Study Assessing the Safety and Efficacy of Sarilumab Added to Non-MTX DMARDs or as Monotherapy in Japanese Patients With Active Rheumatoid Arthritis"; and that Clinical Trial NCT02373202 fails to demonstrate improving the physical function of a subject or improving the health related quality of life of a subject, as required by the present claims; whereas the results presented in the present specification for improving the physical function of a subject or improving the health related quality of life of a subject were not predictable.  
This argument is not persuasive for the reasons of record and above.  Once again, efficacy is not a requirement for prior art enablement.  Additionally, IL-6R antibody mono-therapy has also been demonstrated as an effective therapy for treating RA.  For example, Jones et al. (Ann Rheum Dis 2010;69:88-96) teaches that tocilizumab is a humanised anti-IL6R antibody, and has demonstrated efficacy in moderate to severe active RA with inadequate clinical response to disease-modifying antirheumatic drugs (DMARDs) or to TNF inhibitors (page 88, 2nd column, 1st paragraph); and that the superior efficacy of tocilizumab the author’s study also provides initial evidence of a benefit–risk that supports its use in patients with active moderate to severe RA (page 95, 1st column, last paragraph of the article).  Furthermore, besides that Jasson teaches that sarilumab is administered to a patient who has previously been ineffectively treated with methotrexate and still present a moderate-to-severely active RA; NCT02373202 also teaches that the patients being treated with sarilumab includes moderately to severely active RA (page 10, under “Inclusion criteria”).  
At page 11 of the response, the applicant repeatedly argues, citing reference, that applicant further cites to evidence of unexpected results: as described in Burmester et al., "sarilumab monotherapy demonstrated superiority to adalimumab monotherapy by improving the signs and symptoms and physical functions in patients with RA, thus, Applicant has demonstrated not only that the claimed method is efficacious in treating a difficult to treat population but that it was more effective than standard of care treatment adalimumab; and 
that based on the cited art, a skilled person would not have had a reasonable expectation of success of improving the physical function and health-related quality of life metrics in patients with moderately to severely active rheumatoid arthritis using the claimed monotherapy method; and applicant has shown this method to be unexpectedly effective in treating this difficult to treat patient population. 
This argument is not persuasive for the reasons of record and above.  It is unclear as to why the Burmester reference indicating that sarilumab monotherapy demonstrated superiority to adalimumab monotherapy is relevant here, as both Jasson and Clinical Trial NCT02373202 teach the sarilumab monotherapy for RA, which represent the closet prior art, not the Burmester reference.  Once again, as Jasson expressly teaches the sarilumab monotherapy and the claimed method (same active ingredient, method steps and patient population), the same methods would yield the same results or properties, thus, the argued unexpected results would be inherent properties of the method taught by the cited prior art references.   

Claims 24, 26, 28, 32, 34-42, 45 and 46 remain rejected under 35 U.S.C. 103 as being unpatentable over Jasson et al. (US 2013/0149310, 6/13/2013; provided by applicants), as applied to claims 24, 26, 28, 32, 34, 38-42, 45 and 46 above, and further in view of Dix et al. (US 2011/0171241, 7/14/2011; provided by applicants), for the reasons of record set forth in the previous Office Actions mailed on 4/13/2021, and 10/14/2021. 
Applicants argument filed on 14 April 2022 has been fully considered, but is not deemed persuasive for the reasons below.   
At page 12 of the response, the applicant repeatedly argues that the subject claims require a subject suffering from moderately to severely active RA; and Dix fails to cure the deficiencies of Jasson discussed above, as Dix is directed to stabilized formulations of sarilumab, and provides no teaching regarding a method for improving the physical function of a subject suffering from RA, let alone moderately to severely active rheumatoid arthritis, the dosage regimen, or monotherapy administration of the present claims. 
This argument is not persuasive for the reasons of record and above.  Applicant's argument is against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, it is the combined teachings of the cited references, which render the claimed invention obvious.

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 24, 26, 28, 32 and 38 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-4 and 11 of U.S. Patent No. 9,943,594, in view of Jasson et al. (US 2013/0149310, 6/13/2013; provided by applicants), for the reasons of record set forth in the previous Office Action mailed on 4/13/2021, at pages 7-8; and for the reasons above (prior art rejections). 
Applicants argument filed on 14 April 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 13-14 of the response, the applicant argues that the claims of the '594 patent are directed to a method of treating RA in a subject previously ineffectively treated by administering methotrexate and previously ineffectively treated by administering a TNF-alpha antagonist, the method comprising administering to the subject a therapeutically effective amount of methotrexate; one of skill in the art would not arrive at the subject matter of the instant claims based on the claims of the '594 patent, alone or in combination with Jasson; that none of the claims of the '594 patent recite a method of treatment wherein the subject suffers from moderately to severely active RA; and that none of the claims of the '594 patent recite a method for improving the physical function or health- related quality of life of a patient. 
This argument is not persuasive for the reasons of record and above.  Again, given that both methotrexate and the anti-IL-6R antibody are known to be useful in treating RA including a RA patient previously ineffectively treated with methotrexate and a TNF- antagonist, for example; either the combination of methotrexate and the anti-IL-6R antibody or the anti-IL-6R antibody monotherapy would be expected to be effective for such a patient, since the anti-IL-6R antibody has a different mode of action from that of methotrexate.  Further, as additional supporting evidence, Clinical Trial NCT02373202 also teaches a combination therapy as well as monotherapy of sarilumab; and in the case of tocilizumab, another anti-IL-6R antibody, it has been demonstrated that its use, both as monotherapy and in combination with methotrexate or other DMARDs, is an effective treatment in reducing the signs and symptoms of RA.

Claims 24, 26, 28 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 and 14 of U.S. Patent No. 10,927,435, in view of Clinical Trial NCT02373202 (2/26/2015).  
As discussed previously, claims 1, 8, 9 and 14 of '435 patent is directed to a method of treating RA in a subject previously ineffectively treated by methotrexate, the method comprising subcutaneously administering to the subject 150 mg (claim 9) or 200 mg (claim 14) of an antibody once every two weeks; wherein the antibody comprises the VH of SEQ ID NO:2 and the VL of SEQ ID NO:3 (claims 1, 9 and 14), which are 100% identical to the present SEQ ID NO:1 and 2, respectively; or wherein the antibody is sarilumab (claim 8).  In addition, NCT02373202 teaches a study assessing the safety and efficacy of sarilumab added to non-MTX (non-methotrexate) DMARDs or as monotherapy in patients with active RA, wherein the patients have moderately to severely active RA; and wherein for the monotherapy stratum, participants who per investigator judgment were any of inappropriate, intolerant or inadequate to MTX treatment (see under “Criteria”).  Therefore, it would have been obvious to the person of ordinary skill in the art to treat patients having moderately to severely active RA with sarilumab monotherapy, wherein the patients were of inappropriate, intolerant or inadequate to MTX treatment; and suffer from diminishment in quality of life due to moderate to severe RA.  As such, the conflicting claims are not patentably distinct from each other.

Conclusion:
No claim is allowed.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
5/28/22